DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Wang (Registration Number 63360) on 1/11/2022. Also see interview summary.

In claims 1, 15, and 20 line 17, 17, and 19, respectively, after the word “the”
	Delete “computation” and 
	Insert –computing--
In claims 3 and 16, line 3 after the word “function”
	Insert --from the one or more polynomial functions--
.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant claims for an apparatus, a method, and a product comprising: decoding circuitry to decode an instruction, wherein the instruction comprises a first operand specifying an output location, a second operand specifying a plurality of data element values to be computed, and a third operand specifying a precision requirement for using one or more polynomial functions to approximate a complex function; and execution circuitry to execute the decoded 
The primary reasons for indicating the allowable subject matter is limitation in combination of the rest of the limitations, wherein the instruction comprises a third operand specifying a precision requirement for using one or more polynomial functions to approximate a complex function and selecting the coefficients based on the third operand.
Yu – US 2017/0083287
Yu discloses a method for approximating a complex function using segment base as shown in figure 3A, wherein the function is divided into multiple non uniform variable sections, each section corresponding to a specific range or interval. Yu also discloses the complex function is estimated using polynomial functions, wherein the set of coefficients of the polynomial functions are stored in a lookup table as shown in figure 3B, and variable X corresponding to a specific set of coefficient that falls within a specific intervals. Furthermore, Yu discloses the processing apparatus such as GPU executes various types of graphic pipeline, such as CUDA. However, Yu does not explicitly disclose a decoding circuit and execution circuitry to execute the instruction comprises a third operand specifying a precision requirement for using one or more polynomial functions to approximate a complex function and selecting the coefficients based on the third operand.
Pineiro – US 2014/0222883

Azadet – US 2014/0086361
Azadet discloses a processor executes an instruction set with user-defined non-linear functions. As shown in figure 5A and 5B, Azadet uses segmented Taylor series lookup table to approximate a non-linear function, wherein each segment is stored in a lookup table and if a sample is stored in the lookup table for a given x, then the sample can be retrieved from the LUT and directly employed in the non-linear function evaluation. However, Azadet does not explicitly disclose an instruction comprises a third operand specifying a precision requirement for using one or more polynomial functions to approximate a complex function and selecting the coefficients based on the third operand.
Saulsbury – US 2002/0019928
Saulsbury teaches an instruction format that comprises a first operand Rd to specify the destination address, a second operand Rs1 to specify a source address used to load registers from register file and third operand type field to specify the different precision depending on the type as disclosed Table 1 [0043]. However, Saulsbury does not explicitly teach an instruction comprises a third operand specifying a precision requirement for using one or more polynomial 
Christopher, Umahaeyo, “Optimizing SIMT Architecture Using CUDA.” Ieomsociety.org, 2015, ieomsociety.org/ieom_2015/papers/703.pdf. 
Christopher teaches a method to perform parallel programming computation using CUDA on a GPU, particularly, the use of NVIDIA GPU to which their parallel architecture are based on SIMT architecture, which are multiple threads are processed by a single instruction in lock-step and each thread executes the same instruction but possibly on different data. However, Christopher does not explicit disclose an instruction comprises a third operand specifying a precision requirement for using one or more polynomial functions to approximate a complex function and selecting the coefficients based on the third operand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182